Citation Nr: 1446185	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from December 1948 to September 1952 and from June 1954 to September 1971.  He died in August 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain the Veteran's post-service treatment records from the former Carswell Air Force Base and obtain a medical opinion concerning the contended etiological relationship between the cause of the Veteran's death and active service.  The RO's efforts to obtain the identified records from the former Carswell Air Force Base are documented in the claims file.  The requested medical opinion was obtained in August 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that there is an unrevoked VA Form 21-22, "Appointment Of Veterans Service Organization As Claimant's Representative," signed by the Appellant and dated in September 2010 in favor of Texas Veterans Commission.  Beginning in 2013, Ambrosio Silva, Jr., identified himself as the Appellant's representative and began submitting letters and other documents on her behalf to VA.  Mr. Silva indicated that he would be submitting a VA Form 21-22a, "Appointment Of Individual As Claimant's Representative," allowing him to represent the Appellant before VA.  To date, however, this form has not been submitted by Mr. Silva.  The Board requested clarification of the Appellant's representative in correspondence sent to her in June 2014.  She did not respond.  Given the foregoing, the Board concludes that Texas Veterans Commission remains the Appellant's representative before VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


REMAND

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's use of corticosteroids to treat his ankylosing spondylitis while he was on active service in the 1960s and 1970s caused or contributed to diabetes mellitus in the 1990s which led ultimately to his death several decades after his service separation.

With respect to the issue of the Appellant's current representative before VA, as noted in the Introduction, there is an unrevoked VA Form 21-22 dated in September 2010 in favor of Texas Veterans Commission.  There also are multiple statements dated in 2013 from Ambrosio Silva, Jr., asserting that he is the Appellant's representative.  A search of accreditation information maintained by VA's Office of General Counsel (OGC) indicates that Ambrosio Silva, Jr., is an accredited agent for purposes of representing claimants before VA.  The Appellant appears to believe that Mr. Silva represents her before VA.  As also noted in the Introduction, to date, Mr. Silva has not submitted a properly executed VA Form 21-22a in order to be recognized as the Appellant's representative before VA; as such, he is not the Appellant's representative for VA purposes.  Similarly, because Mr. Silva is not the Appellant's representative before VA, he is not entitled to request that VA conduct additional development of her claim.  

A review of Mr. Silva's statements also indicates that he previously worked at the RO in Waco, Texas, as a representative with Texas Veterans Commission.  Thus, the Board finds it reasonable to conclude that Mr. Silva is well aware of the regulations governing representation of claimants before VA and how to comply with them if he wants to be the Appellant's representative in this case.  See generally 38 C.F.R. §§ 14.626-14.637 (2013).  The Board attempted to clarify the Appellant's representative in June 2014 correspondence and she did not respond.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In summary, and as noted in the Introduction, the Board concludes that Texas Veterans Commission remains the Appellant's representative before VA.

A review of the claims file shows that, in statements on a VA Form 9 dated on August 7, 2013, the Appellant requested a Travel Board hearing at the RO.  Given the foregoing, the Board finds that, on remand, the Appellant should be scheduled for a Travel Board hearing at the RO.  Notice of this hearing also should be provided to Texas Veterans Commission, the Appellant's current representative before VA.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Appellant for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Appellant and her current representative concerning this hearing should be included in the claims file.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

